ON REHEARING GRANTED
PATRICIA RIVET MURRAY, Judge.
|, We granted the application for rehearing filed by the Respondent, the Orleans Parish School Board (“OPSB”), on this writ application in order to allow the parties to argue their respective positions. Having considered the arguments of counsel, the briefs filed by the parties, and the law, we affirm our earlier decision granting the Relator’s writ application.
When a plaintiff challenges the ministerial decision or administrative action of a state agency, East Baton Rouge Parish is the only proper venue. Impastato v. State, Div. of Admin., 10-1998 (La.11/19/10), 50 So.3d 1277 (citing Le-Blanc v. Thomas, 08-2869, pp. 9-10 (La.10/20/09), 28 So.Bd 241, 246); see also Colvin v. Louisiana Patient’s Comp. Fund Oversight Bd., 06-1104 (La.1/17/07), 947 So.2d 15. Such is the case here. The OPSB is challenging the administrative actions of the Relators — Paul G. Pastorek, in his capacity as State Superintendent of Education; Erin Bendily, in her capacity as the Director of Charter Schools for the Louisiana State Board of Elementary and Secondary Education; the Louisiana Department of Education (“DOE”); and the Louisiana 12State Board of Elementary and Secondary Education (“BESE”). East Baton Rouge Parish is the only proper venue for the OPSB’s action. Accordingly, the trial court’s decision denying the exception *1095of improper venue is reversed, and the exception of venue is sustained.
WRIT GRANT AFFIRMED
JONES, J., Dissents for the Reasons Assigned by J. LOVE.
LOVE, J., Dissents.
hi respectfully dissent from the affirmation of the grant of the writ for the reasons assigned in my original dissent.